Allowable Subject Matter
	Claims 1-20 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim as a whole:
the width of the gate-off section of the emission control signal corresponding to a non-emission section of each of a plurality of frames belonging to a dimming period, wherein the dimming signal is a predetermined command value; and
wherein an average width of all gate-off sections of the emission control signal in the dimming period is adjusted in units of one horizontal period by determining a number of first off sections in the dimming period, a number of second off sections in the dimming period, and a sequence of the first and second sections in the dimming period. 

U.S. Patent Publication 2017/00692754 A1 by Sengoku et al. teaches a display apparatus in which a light source is driven to pulse width modulation amount 50% corresponding to a specified amount of horizontal periods in a 50% dimming mode, but did not teach an emission control signal in a 1light emitting display wherein an average width was adjusted as claimed. 
U.S. Patent Publication 2018/0068602 A1 by Xiang teaches an active pulse duty cycle of the light-emission control signals vary according to preset grayscale luminances adjusted to correspond to increased data voltage signals by decreasing the duty cycle to prevent afterimages.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621         
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621